Tayuhi, C. J.:
Where the defendant to a bill for injunction files an answer to such bill at the hearing of the application for injunction, that is fully responsive to such bill, and that denies all the equities thereof, the rule, as announced by this court in Sullivan vs. Moreno, 19 Fla. 200, under our statute permitting both parties in such cases to introduce evidence at the hearing for injunction in support of the bill and the answer, is, that the judge in granting or withholding the injunction must be governed by the weight of the evidence. Applying this rule to the case made in the record before us, the order for injunction appealed from was improvident! y and erroneously made. The bill itself is vague and meagre in its allegations, stating conclusions of law, rather than facts, as to the title of the complainant, and as to the wrongfulness and illegality of the threatened cloud upon such title. The defendants’ answer, interposed at the hearing of the application for injunction, is fully responsive to, and .positively denies all the equities of, the bill. Besides this, the answer discloses the material facts that was, from appearances, purposely withheld from the bill, that the complainant was in fact a party defendant to the *750decree of foreclosure, the enforcement of which he was seeking to enjoin, and that all of his rights and equity of redemption in the identical land whose sale-under such décree he was seeking to enjoin, were by such foreclosure decree barred and foreclosed. This, disclosure made by the answer was conclusively proven by the defendants at the hearing of the application for injunction by the introduction of the record evidence thereof; and the complainant, according to the i’ecord before us, introduced nothing to sustain his alleged title, that was squarely denied by the answer, nor to break the force of the disclosure made by the answer that he was a party defendant to the foreclosure decree he was seeking to enjoin. The order for injunction had incorporated therein a proviso that it was made upon the condition that the complainant would amend his bill so as to show that he had acquired title to the land in dispute subsequently to the decree of foreclosure. No such amendment of the bill appears-in the record before us, but we are called upon to pass only on the case as made before the judge below by the pleadings and proofs as it stood when the order appealed from was made. By that record the order-appealed from was erroneously made, and it is hereby reversed with directions for such further proceedings-as may be conformable to this decision and the practice-in equity.